Citation Nr: 0923888	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and H. C.





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
January 1969.  The Veteran had active military service in the 
Republic of Vietnam (RVN).  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that rating action, the RO reopened a 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death, and denied the de novo 
claim on the merits.  The appellant timely appealed the RO's 
July 2003 rating action to the Board. 

In May 2008, the appellant testified before the undersigned 
at a videoconference hearing conducted at the Cleveland, Ohio 
RO.  In July 2008, VA received from the appellant a private 
medical opinion in support of her claim for service 
connection for the cause of the Veteran's death, along with a 
waiver of initial RO consideration of this evidence.  Thus, a 
remand to the RO is not necessary.  See, 38 C.F.R. § 20.1304 
(2008). 

Although the RO characterized the claim as involving the 
appellant's petition to reopen a previously denied claim for 
service connection for the cause of the Veteran's death, and 
reopened the claim, the record indicates that the appellant's 
claim was originally denied by rating decision dated in May 
2003.  The appellant was notified of the decision during the 
same month.  In May 2003, the appellant submitted private 
treatment records of the veteran.  Under 38 C.F.R. § 
3.156(b), when new and material evidence is submitted during 
the one-year appeal period 

following notification of a decision, the finality of that 
decision is abated, thereby leaving the claim which had been 
the subject of its adjudication "pending."  Section 3.156(b) 
also states that the new and material evidence should be 
considered as having been filed in connection with that 
pending claim, as opposed to having been filed with a new 
claim.  See also 38 C.F.R. § 3.400(q) (Noting that effective 
date will be as though the former decision had not been 
rendered.  Cf. VAOPGCPREC 12-98 at para. 12 (Sept. 23, 1998) 
(indicating that the provision of section 3.400(q)(1)(i) (now 
3.400(q)(1)) that the effective date "will be as though the 
former decision had not been rendered" results in the former 
decision being a "nullity"); Muehl v. West, 13 Vet App 159 
(1999)(Interpreting regulation as indicating that if new and 
material evidence is received within the appeal period of a 
decision, that decision does not become final).

Finally, a review of the claims file reflects that the 
appellant has raised inferred claims of entitlement to 
service connection for hepatitis B, post-traumatic stress 
disorder (PTSD) and substance abuse for accrued benefits 
purposes.  As these issues have not been developed for 
appellate consideration, they are REFERRED to the RO for 
appropriate action. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After a review of all evidence of record, the Board has 
determined that the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must 
be remanded for compliance with applicable law relative to 
VA's duties to notify and assist pursuant to the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).


A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death. A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The Veteran's death certificate indicates that he died in 
1989 due to gastrointestinal bleeding due to (or as a 
consequence of) esophageal varices due to (or as a 
consequence of ) post-necrotic cirrhosis.  He was not 
service-connected for any disabilities during his lifetime.

The appellant has presented several theories of entitlement 
surrounding her claim for service connection for the cause of 
the Veteran's death:  

The appellant's initial theory of entitlement for service 
connection was that the Veteran died from complications of 
substance abuse, which had been caused by PTSD.

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 

101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the 
status governing line of duty determinations and the 
definition of a "service-connected" disability.  38 U.S.C.A. 
§§ 101(16) and 105(a).  VA General Counsel precedent opinions 
are binding on the Board. Brooks v. Brown, 5 Vet. App. 484 
(1993).

However, the U.S. Court of Appeals for the Federal Circuit 
Court has held that there can be service connection for a 
substance abuse disorder acquired as secondary to, or as 
symptoms of, service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Her secondary theory of entitlement (as expressed in Dr. 
O.J.A.'s letter) is that the Veteran had hepatitis which was 
diagnosed "while on active duty in Vietnam."  There is 
presently no indication of record that he was so diagnosed 
"while" in Vietnam, but she should be given an opportunity 
to provide such evidence, since she raised the theory at the 
Board hearing.  

Her third theory of entitlement is that herbicide exposure 
caused the Veteran's death.  

VA's December 2002 and April 2005 VCAA letters did not 
address all of the  theories of entitlement for service 
connection for the cause of the Veteran's death presented by 
the appellant throughout the duration of the appeal.  Thus, 
the Board finds that a remand is necessary, in part, to 
provide appropriate VCAA notice to the appellant prior to any 
further appellate review of the claim. 

Furthermore, a remand is also necessary to obtain private 
treatment records of the Veteran during his lifetime.  The 
duty to notify and assist the claimant necessitates that 
reasonable measures are undertaken to assist in obtaining 
relevant records of private medical treatment.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (c)(1) 
(2008).  In an undated letter, received by VA in April 2003, 
F. D. L., 
M. D., one of the Veteran's treating physicians during his 
lifetime, indicated that the Veteran had not been seen at his 
office's new location (402 Main Street, 

Wintersville, Ohio 43952), but that all of his records were 
located at the St. John Family Health Center, 864D Main 
Street, Wintersville, Ohio 43952.  There is, however, no 
indication in the claims file that the RO contacted the 
appellant to obtain her authorization to permit a search of 
the Veteran's records at the St. John Family Health Center.  

In addition, although the appellant signed VA Form 21-4142, 
Authorization and Consent to Release Information To The 
Department of Veterans Affairs (VA), for medical records 
surrounding the Veteran's employment physical examination in 
the 1980's from Ohio Edison (currently "'First Energy'"), 
P. O. Box 176, Stratton, Ohio 43961, the RO did not attempt 
to obtain these records.  Thus, on remand, after obtaining 
appropriate authorization from the appellant, the RO should 
make attempts to obtain all medical records pertaining to the 
Veteran from St. John Family Health Center and Ohio Edison 
and associate them with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
appellant has evidence, not presently of 
record, from a competent source as to any 
claimed in-service event supporting the 
theories of entitlement noted above, and 
a connection between the in-service event 
and the death of the Veteran. The 
appellant must be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  In particular, the AMC/RO should 
obtain copies of all medical records 
pertaining to the Veteran from the St. 
John Family Health Center, 864D Main 
Street, Wintersville, Ohio 43952 and Ohio 
Edison (currently "'First Energy'"), P. 
O. Box 176, Stratton, Ohio 43961.  The 
AMC/RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After the passage of a reasonable 
amount of time or upon the appellant's 
response, the RO/AMC will determine if 
further medical development is warranted 
to readjudicate the claim.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a 
decision on a claim, where the evidence 
of record, taking into consideration all 
information and lay or medical evidence 
[including statements of the claimant]; 
contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and indicates that the 
disability or symptoms may be associated 
with the claimant's active military, 
naval, or air service; but does not 
contain sufficient medical evidence for 
the [VA] to make a decision on the 
claim."). 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC with due 
consideration of all legal theories 
advanced by the appellant concerning her 
claim for service connection for the 
cause of the Veteran's death.  Following 
such development, the RO/AMC should 
review and readjudicate the claim.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to 
return the report as inadequate for 
evaluation purposes) (2008).  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


